By the whole Court.
The declaration is insufficient; it gives no rule of damages. The orders which the defendant is challenged to account for being no otherwise described than as drawn on the one shilling tax “and as it doth not appear by whom or by what authority they were drawn, or on which of the one shilling taxes, as divers have been granted and were of different values, there is no rule given to the court by which to ascertain their value, or assess damages for not redelivering or otherwise accounting for them.